JUSTICE ROMITI, dissenting: I respectfully dissent. The sole basis for defendant’s conviction was the identification testimony of a single State witness, the victim of the crime. Yet the trial court’s action precluded defendant from demonstrating to the jury precisely what that witness had meant when in prior sworn testimony she described the man who robbed her as having a “full beard.” That term is not a precise one; it is subject to widely varying interpretations. Yet, as the defendant’s offer of proof demonstrated, the precluded testimony might have established that the type of beard recalled by the State’s witness had dimensions far exceeding any that defendant’s expert, a dermatologist, considered possible for defendant to grow. Thus, under these circumstances, it does not suffice to say that slight discrepancies in a description can be discounted on review because they affect only the weight to be given to the testimony by the jury; here the jury was effectively precluded from performing that very weighing function. Given these facts, I would find that the trial court’s exclusion sanction was unduly harsh and so prejudiced the defendant as to require a new trial. In re Lane (1979), 71 Ill. App. 3d 576, 390 N.E.2d 82.